ORDER

The court has received a certified copy of the judgment from the clerk of the Supreme Court in Pioneer Magnetics, Inc. v. Micro Linear Corporation, — U.S. —, 122 S.Ct. 2322, 153 L.Ed.2d 151 (2002). The Supreme Court vacated this court’s judgment in Pioneer, 238 F.3d 1341 (Fed.Cir.2001), and remanded for further consideration in light of Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., — U.S. —, 122 S.Ct. 1831, 152 L.Ed.2d 944 (2002).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The mandate is recalled and the appeal is reinstated.
(2) The case shall be returned for consideration to the original merits panel.